Duncan, Judge
(dissenting):
The convening authority reviewed a record that did not contain any evidence. It is my opinion that under paragraph 82i of the Manual for Courts-Martial, United States, 1969 (Revised edition), the convening authority cannot order a rehearing without consideration of a summary of the evidence contained in the record. Paragraph 82i presents the convening authority an alternative to disapproving’ a sentence adjudged when the record lacks a verbatim transcript. However, the alternative can be exercised only after a summary of the evidence is available.
I believe a convening authority has the authority to have a summary of the evidence prepared by the military judge and defense and Government counsel who participated in the case, and use such a summary to make a determination under paragraph 82i, supra.